 

RESCISSION AND MUTUAL RELEASE AGREEMENT

 

Dated as of December 26, 2017

 

This Rescission and Mutual Release Agreement (the “Agreement”) is entered into
as of the date first set forth above (the “Effective Date”), by and between (i)
Eight Dragons Company, a Nevada corporation (“EDRG”) and (ii) Una Taylor
(“Taylor”). Each of EDRG and Taylor may be referred to herein individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, EDRG and the Taylor are parties to certain prior transactions pursuant
to which Taylor acquired or otherwise received 9,710,295 shares of common stock,
par value $0.0001 per share, of the Company (the “Common Stock”) and 1,000,000
shares of preferred stock, par value $0.0001 per share, of the Company (the
“Preferred Stock” and, together with the Common Stock, the “EDGR Shares”), which
transactions (collectively, the “Transaction”) has closed in accordance with the
terms thereof;

 

WHEREAS, the Parties now desire to unwind and rescind the Transaction on the
terms set forth below;

 

WHEREAS, Taylor desires to return and EDRG desires to take back all of the EDGR
Shares on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

 

1. Rescission of the Transaction.

 

  (a) Transaction Void. Each of the Parties hereto do hereby covenant and agree
that, as at the “Closing” (hereinafter defined), the Transaction and all
transactions related thereto, and any agreements or documents related thereto,
Parties be, and the same hereby is, terminated, cancelled and rescinded ab
initio, and shall be of no further force or effect, as a result of which the
Transaction shall be deemed not to have occurred (the “Rescission”).         (b)
Tax Treatment. The Rescission is intended to constitute a rescission within the
meaning of Internal Revenue Service (“IRS”) Revenue Ruling 80-58, and the
Parties agree to report the Rescission consistently therewith as required under
applicable IRS rules and regulations.         (c) Cooperation on Tax Matters.
Each of the Parties agree to furnish or cause to be furnished to each other upon
request as promptly as practicable such information (including access to books
and records) and information and assistance relating to this Agreement as is
reasonably necessary for the filing of any tax or information return, for the
preparation of any tax audit, and for the prosecution or defense of any claim,
suit or proceeding relating to any proposed tax adjustment.

 

2. Closing and Post-Closing.

 

  (a) The closing of the transactions contemplated herein (the “Closing”) shall
occur on the Effective Date.

 

1

 

 

  (b) To effect the transfer of the EDRG Shares back to EDRG, at the Closing,
Taylor shall deliver to EDRG the stock certificates representing the EDRG
Shares, together with a completed stock power, medallion guaranteed, in the form
attached hereto as Exhibit A.         (c) At and following the Closing, each of
the Parties hereto shall execute such documents and perform such further acts as
may be reasonably required to carry out the provisions hereof and the actions
contemplated hereby.

 

3. Representations and Warranties of EDRG. EDRG represents and warrants to
Taylor as follows:

 

  (a) Authorization. All actions on the part of EDRG and its nominees, officers,
directors and shareholders necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of EDRG
hereunder has been taken. Assuming this Agreement constitutes a valid and
legally binding obligation of Taylor, this Agreement constitutes a valid and
legally binding obligation of EDRG, enforceable against EDRG in accordance with
its terms except to the extent that the enforceability thereof may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and (b) general principles of equity.         (b)
Information and Statements. No representation or warranty made by or on behalf
of EDRG with respect to this Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements so made, in light of the circumstances under which they are made, not
misleading.         (c) Right and Title. EDRG has all right, title and interest
in and to the Taylor Shares, the Taylor Shares are owned by EDRG free and clear
of all liens and encumbrances, and upon receipt of such Taylor Shares, Taylor
will have all right, title and interest in and to the Taylor Shares.         (d)
No Violations. Neither the execution and delivery of this Agreement nor the
consummation and performance of any of the transactions contemplated hereby or
thereby by EDRG will violate in any material respect any existing applicable
law, rule, regulation, judgment, order or decree of any governmental authority
having jurisdiction over EDRG. EDRG is free to enter into this Agreement and, in
so doing, EDRG will not violate any other agreement to which EDRG is a party.

 

4. Representations and Warranties of Taylor.

 

  (a) Authorization. All actions on the part of Taylor and its nominees
necessary for the authorization, execution and delivery of this Agreement and
the performance of all obligations of Taylor hereunder has been taken. Assuming
this Agreement constitutes a valid and legally binding obligation of EDRG, this
Agreement constitutes a valid and legally binding obligation of Taylor,
enforceable against Taylor in accordance with its terms except to the extent
that the enforceability thereof may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and (b) general principles of equity.         (b) Information and Statements. No
representation or warranty made by or on behalf of Taylor with respect to this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements so made, in light of the
circumstances under which they are made, not misleading.

 

2

 

 

  (c) Right and Title. Taylor has all right, title and interest in and to the
EDRG Shares, the EDRG Shares are owned by Taylor free and clear of all liens and
encumbrances, and upon receipt of such EDRG Shares, EDRG will have all right,
title and interest in and to the EDRG Shares.         (d) No Violations. Neither
the execution and delivery of this Agreement nor the consummation and
performance of any of the transactions contemplated hereby or thereby by Taylor
will violate in any material respect any existing applicable law, rule,
regulation, judgment, order or decree of any governmental authority having
jurisdiction over Taylor. Taylor is free to enter into this Agreement and, in so
doing, Taylor will not violate any other agreement to which Taylor is a party.

 

5. Release of Claims.

 

  (a) Effective as of the Effective Date, EDRG, for itself and its Affiliates
(as hereinafter defined), and each of their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties, and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “EDRG Parties”) hereby
irrevocably, unconditionally and forever release, discharge and remise Taylor
and her Affiliates (whether an Affiliate as of the Effective Date or later), and
their respective predecessors, successors, assigns, heirs, representatives, and
agents and for all related parties and all persons acting by, through, under or
in concert with any of them in both their official and personal capacities
(collectively, the “Taylor Parties”), from all claims of any type and all manner
of action and actions, cause and causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, known or
unknown, that any EDRG Party may have now or may have in the future, against any
of the Taylor Parties to the extent that those claims arose, may have arisen, or
are based on events which occurred at any point in the past up to and including
the Effective Date, including, without limitation, any such matters related to
the Transaction, but excluding, for greater certainty, the obligations of Taylor
hereunder (collectively, the “EDRG Released Claims”). EDRG represents and
warrants that no EDRG Released Claim released herein has been assigned,
expressly, impliedly, or by operation of law, and that all EDRG Released Claims
released herein are owned by EDRG, which has the sole authority to release them.
EDRG agrees that it shall forever refrain and forebear from commencing,
instituting or prosecuting any lawsuit action or proceeding, judicial,
administrative or otherwise collect or enforce any EDRG Released Claim which is
released and discharged herein. For purposes hereof, an “Affiliate” of a Party
shall be any Party that controls, is controlled by, or is under common control
with, the subject Party.         (b) Effective as of the Effective Date, Taylor,
for itself and the other Taylor Parties, hereby irrevocably, unconditionally and
forever releases, discharges and remises each EDRG Party, from all claims of any
type and all manner of action and actions, cause and causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims and demands whatsoever, in
law or in equity, known or unknown, that any Taylor Party may have now or may
have in the future, against any of the EDRG Parties to the extent that those
claims arose, may have arisen, or are based on events which occurred at any
point in the past up to and including the Effective Date, including, without
limitation, any such matters related to the Transaction, but excluding, for
greater certainty, the obligations of EDRG hereunder (collectively, the “Taylor
Released Claims”). Taylor represents and warrants that no Taylor Released Claim
released herein has been assigned, expressly, impliedly, or by operation of law,
and that all Taylor Released Claims released herein are owned by Taylor, which
has the sole authority to release them. Taylor agrees that it shall forever
refrain and forebear from commencing, instituting or prosecuting any lawsuit
action or proceeding, judicial, administrative or otherwise collect or enforce
any Taylor Released Claim which is released and discharged herein.

 

3

 

 

6. Covenant Not to File a Claim and Indemnification.

 

  (a) Each of EDRG Parties agrees not to file for themselves or on behalf of any
other parties, any claim, charge, complaint, action, or cause of action against
any Taylor Party related to EDRG Released Claims, and further agrees to
indemnify and save harmless such Taylor Parties from and against any and all
losses, including, without limitation, the cost of defense and legal fees,
occurring as a result of any claims, charges, complaints, actions, or causes of
action made or brought by any such EDRG Party against any Taylor Party in
violation of the terms and conditions of this Agreement. In the event that any
EDRG Party brings a suit against any Taylor Party in violation of this covenant,
EDRG agrees to pay any and all costs of the Taylor Parties, including attorneys’
fees, incurred by such Taylor Parties in challenging such action. Any Taylor
Party is an intended third-party beneficiary of this Agreement.         (b) Each
of the Taylor Parties agrees not to file for themselves or on behalf of any
other parties, any claim, charge, complaint, action, or cause of action against
any EDRG Party related to the Taylor Released Claims, and further agrees to
indemnify and save harmless such EDRG Parties from and against any and all
losses, including, without limitation, the cost of defense and legal fees,
occurring as a result of any claims, charges, complaints, actions, or causes of
action made or brought by any such Taylor Party against any EDRG Party in
violation of the terms and conditions of this Agreement. In the event that any
Taylor Party brings a suit against any EDRG Party in violation of this covenant,
Taylor agrees to pay any and all costs of EDRG Parties, including attorneys’
fees, incurred by such EDRG Parties in challenging such action. Any EDRG Party
is an intended third-party beneficiary of this Agreement.

 

7. Affirmations.

 

  (a) Each EDRG Party affirms that it has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against any Taylor Party
in any forum or form and should any such charge or action be filed by any EDRG
Party or by any other person or entity on any EDRG Party’s behalf involving
matters covered by Section 5(a), EDRG agrees to promptly give the agency or
court having jurisdiction a copy of this Agreement and inform them that any such
claims any such EDRG Party might otherwise have had are now settled.         (b)
Each Taylor Party affirms that it has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against any EDRG Party
in any forum or form and should any such charge or action be filed by any Taylor
Party or by any other person or entity on any Taylor Party’s behalf involving
matters covered by Section 5(b), Taylor agrees to promptly give the agency or
court having jurisdiction a copy of this Agreement and inform them that any such
claims any such Taylor party might otherwise have had are now settled.        
(c) This is a compromise and settlement of potential or actual disputed claims
and is made solely for the purpose of avoiding the uncertainty, expense, and
inconvenience of future litigation. Neither this Agreement nor the furnishing of
any consideration concurrently with the execution hereof shall be deemed or
construed at any time or for any purpose as an admission by any Party of any
liability or obligation of any kind. Any such liability or wrongdoing is
expressly denied. The Parties hereto acknowledge that this Agreement was reached
after good faith settlement negotiations and after each party had an opportunity
to consult legal counsel. This Agreement extends to, and is for the benefit of,
the Parties, their respective successors, assigns and agents and anyone claiming
by, through or under the Parties hereto.

 

4

 

 

8. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth below (or to such other address that may
be designated by the receiving party from time to time in accordance with this
Section 8). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), e-mail of a PDF document
(with confirmation of transmission) or certified or registered mail (in each
case, return receipt requested, postage prepaid). Except as otherwise provided
in this Agreement, a Notice is effective only (a) upon receipt by the receiving
Party, and (b) if the Party giving the Notice has complied with the requirements
of this Section 8.

 

If to EDRG:

 

Eight Dragons Company

Attn: Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

With a copy, which shall not constitute notice, to:

 

John Cacomanolis

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL. 33401

Email: jcacomanolis@legalandcompliance.com

 

If to Taylor:

 

Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

9. Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Florida without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.     10. WAIVER OF JURY TRIAL.
EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE PERFORMANCE THEREOF (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.

 

5

 

 

11. Remedies. Each of the Parties acknowledges and agrees that the remedy at law
available to the other Party for breach of any Party’s obligations under this
Agreement would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly,
each Party acknowledges, consents and agrees that, in addition to any other
rights or remedies that any Party may have at law, in equity or under this
Agreement, upon adequate proof of a violation by any other Party of any
provision of this Agreement, the first Party will be entitled to seek immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage or requirement
to post a bond.     12. Non-admission of Wrongdoing. The Parties agree neither
this Agreement nor the furnishing of the consideration for same shall be deemed
or construed at any time for any purpose as an admission by any Party of any
liability or unlawful conduct of any kind.     13. Entire Agreement;
Severability. This Agreement and the exhibits attached hereto sets forth the
entire agreement between the Parties with respect to the subject matter hereof
and fully supersedes any prior agreements or understandings between the Parties
with respect to the subject matter hereof. The Parties acknowledge that each has
not relied on any representations, promises, or agreements of any kind made to
the other in connection with each Party’s decision to accept this Agreement,
except for those set forth in this Agreement. If any provision of this Agreement
is held to be illegal, invalid, or unenforceable under present or future laws
effective during the term hereof, the provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof; and the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom. The
Parties have participated in the drafting and negotiation of this Agreement and
if an ambiguity or question of interpretation should arise, this Agreement shall
be construed as if drafted jointly by the Parties thereto and no presumption of
burden of proof shall arise favoring or burdening any Party by virtue of the
authorship of any provision in this Agreement.     14. Amendment. This Agreement
may not be modified, altered or changed except upon express written consent of
all Parties wherein specific reference is made to this Agreement.     15.
Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties to this Agreement.  
  16. Waiver. Waiver of any term or condition of this Agreement by any Party
shall only be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement.     17. Binding Effect;
Assignment. This Agreement shall be binding upon and shall inure to the benefit
of the Parties hereto and their permitted successors and assigns. No Party to
this Agreement may assign or delegate, by operation of law or otherwise, all or
any portion of its rights, obligations or liabilities under this Agreement
without the prior written consent of the other Party, which any such Party may
withhold in its absolute discretion. Any purported assignment without such prior
written consent shall be void.     18. No Third-Party Beneficiaries. Nothing in
this Agreement shall confer any rights, remedies or claims upon any person or
entity not a Party or a permitted assignee of a Party to this Agreement.     19.
Expenses. Except as expressly provided herein, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs and expenses.     20. Counterparts.
This Agreement may be signed in any number of counterparts with the same effect
as if the signatures to each counterpart were upon a single instrument, and all
such counterparts together shall be deemed an original of this Agreement.

 

[Signatures appear on following page]

 

6

 

 

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement as of the Effective Date:

 

  Eight Dragons Company       By: /s/ Una Taylor   Name: Una Taylor   Title:
Chief Executive Officer         Una Taylor       By: /s/ Una Taylor   Name: Una
Taylor

 

7

 

 

Exhibit A

 

IRREVOCABLE STOCK POWER

for shares of

EIGHT DRAGONS COMPANY

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Una
Taylor (“Seller”) hereby assigns, transfers, and conveys to Eight Dragons
Company, a Nevada corporation (the “Company”), all of Seller’s right, title, and
interest in and to (i) 9,710,295 shares of common stock, par value US$0.0001 per
share, of the Company, represented by Certificate No. __________________ and
(ii) 1,000,000 shares of preferred stock, par value US$0.0001 per share, of the
Company, represented by Certificate No. __________________; and hereby
irrevocably appoints each of the Secretary and the Chief Executive Officer of
the Company, as Seller’s attorney-in-fact to transfer said shares on the books
of the Company, with full power of substitution in the premises.

 

Date: December 26, 2017

 

Una Taylor       By:   Name: Una Taylor  

 

8

 

